DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 29 May 2020, which claims priority to PRO 62/981,327 filed 25 February 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henshaw (US 2014/0361585).
- Regarding Claim 1. Henshaw discloses an aircraft interior structure (fig. 1-11), comprising: 
a social area section (fig. 7 illustrates the social area section where in the four seats are capable of sharing a common surface, the social area section being seats 122/142) including a surface (148/108), the social area section (122/142) being accessible from a floor area of an aircraft cabin (fig. 7-11 illustrate the social section accessible from the aisles/floor area of an aircraft cabin); 
a passenger seating section (82/102) proximate to an aircraft seat (fig. 7-11 illustrate one portion of a aircraft cabin, allowing for the seats to be proximate to other aircraft seats), the passenger seating section (82/102) including a footwell (110, fig. 10 illustrates the footwell); and 
a partition (124/144, fig. 10 illustrates the monitors serving as partitions) separating the passenger seating section (82/102) and a first portion of the social area section (122/142, fig. 10 illustrates the separation), the footwell (110) of the passenger seating section (82/102) being positioned underneath at least one of the partition or the surface (148/160) of the social area section (122/142) in a second portion of the social area section (122/142, the footwell is illustrates as being under the cabinet 106, which is a second portion of the social section, the first portion being the area which can be partitioned off).

- Regarding Claim 3. Henshaw discloses the aircraft interior structure of Claim 2, the surface (148/160) including at least one accessible interior edge (160) proximate to a bounded space of the floor area (the interior of 122/142 is a bounded space with the interior edge of surface 160 accessible), the interior edge being accessible from the bounded space (fig. 7 illustrates the arrangement as claimed).
- Regarding Claim 4. Henshaw discloses the aircraft interior structure of Claim 3, the surface (160) including at least one actuatable portion (124/144, fig. 10), the at least one actuatable portion (124/144) configured to provide access to the at least one accessible interior edge (160) and the bounded space of the floor area (fig. 7-11 illustrate the arrangement).
- Regarding Claim 5. Henshaw discloses the aircraft interior structure of Claim 2, the social area section (122/142)  including at least one seat (122/142) proximate to the at least one passenger-accessible exterior edge (148, fig. 7-11 illustrate the arrangement).
- Regarding Claim 6. Henshaw discloses the aircraft interior structure of Claim 5, the at least one seat (122/142) being fixed in position (fig. 7-11 illustrate the seats fixed in position).
- Regarding Claim 8. Henshaw discloses the aircraft interior structure of Claim 1, the floor area including an aircraft aisle (fig. 7-11 illustrate the floor area as aisles outside the seats).
- Regarding Claim 9. Henshaw discloses the aircraft interior structure of Claim 8, the aircraft seat (82/102) being parallel to the aircraft aisle (fig. 7-11 illustrates that the seats are parallel to the aisles).
- Regarding Claim 11. Henshaw discloses the aircraft interior structure of Claim 8, further comprising: 
a plurality of support structures (fig. 7-11 illustrate multiple support structures supporting the seats and tables/partitions from the floor), the plurality of support structures being configured to at least one of support the surface or define the passenger seating section (fig. 7-11 illustrate multiple support structures supporting the seats and tables/partitions from the floor).
- Regarding Claim 12. Henshaw discloses the aircraft interior structure of Claim 11, the footwell (110) being proximate to the aircraft aisle (fig. 7-11 illustrate the footwell adjacent the aisle) and at least one 
- Regarding Claim 13. Henshaw discloses the aircraft interior structure of Claim 1, the footwell (130, fig. 7) being centered within the passenger seating section (82/102) of the aircraft interior structure (fig. 7-11 illustrate the footwells for 122/142 centered within the passenger seating section of the interior structure).
- Regarding Claim 14. Henshaw discloses the aircraft interior structure of Claim 1, the passenger seating section (82/102) further including an ottoman (“include a shelf positioned within each footwell that functions as an ottoman” [0063]) within the footwell (110), the ottoman and the aircraft seat (82/102) configured to form a bed surface when the aircraft seat is in a lie-flat position (“a lie-flat position forming a horizontal bed” [0065]).
- Regarding Claim 15. Henshaw discloses an aircraft cabin (fig. 7-11), comprising: 
at least one passenger compartment (82/102), the at least one passenger compartment (82/102) including an aircraft seat (82/102); 
a floor area (fig. 7-11 illustrate a floor area including an aisle); and 
an aircraft interior structure (illustrated as various portions of the structure in fig. 7-11), comprising: 
a social area section (122/142) including a surface (148/160), the social area section (122/142) being accessible from the floor area (fig. 7-11 illustrate the area accessible from the aisle/floor); 
a passenger seating section (82/102) proximate to the aircraft seat (82/102) of the at least one passenger compartment (82/102), the passenger seating section (82/102) including a footwell (110); and 
a partition (124/144) separating the passenger seating section (82/102) and a first portion of the social area section (122/142, fig. 10 illustrates the separation), the footwell (110) of the passenger seating section (82/102) being positioned underneath at least one of the partition (124/144) or the surface (160/148) of the social area section (122/142) in a second portion of the social area section (fig. 7-11 illustrate the footwell arrangement as claimed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw in view of Davis et al. (US 2018/0118350).
- Regarding Claim 7. Henshaw discloses the aircraft interior structure of Claim 5, but does not disclose the at least one seat configured to actuate between a stowed position and a deployed position.
However, Davis discloses a similar aircraft interior structure, wherein at least seat (132, fig. 1) is configured to actuate between a stowed position (fig. 2) and a deployed position (fig. 1).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the at least one seat of Henshaw to actuate between a stowed position and a deployed position as disclosed by Davis, to allow for additional table space to be realized within the passenger seating section of Henshaw.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw in view of White et al. (US 2020/0216177).
- Regarding Claim 10. Henshaw discloses the aircraft interior structure of Claim 8, but does not disclose the aircraft seat being set at an angle relative to the aircraft aisle.
However, White discloses a similar aircraft interior structure wherein the aircraft seat (13.1, fig. 1a-c) is set at an angle relative to the aircraft aisle (fig. 1a-c illustrate the seats set at an angle to the aisles on the exterior of the seating arrangements).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the seats of Henshaw to be at a angle to the aisle as disclosed by White as it has been held that rearrangement of portions of an invention is well within the capability of one of ordinary skill in the art.  Additionally, 
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        4 March 2022